DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-11 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/30/2020 and 11/13/2020 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 9/30/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-11:
The primary reason for the allowance of claim 1 is the inclusion of the method steps of: calculating a switching threshold (Sj,n) for generating the output signal as a function of a local minimum (mj,N-i) and of a local maximum (Mj,n) which are determined for said tooth (Dj) in a preceding revolution (N-l) of the target, wherein the switching threshold (Sj,n) is also calculated (Ai<,n) calculated as a function of a local maximum (Mi<,n) of the raw signal determined during the passage of a preceding tooth (Dk) past the cell  during the new revolution (N), and of a local maximum (Mk,N-i) of the raw signal determined during the passage of said preceding tooth (Dk) past the cell during a preceding revolution (N-l).
It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
The primary reason for the allowance of claim 8 is the inclusion of: calculate a switching threshold (Sj,n) for generating the output signal as a function of a local minimum (mj,N-i) and of a local maximum (Mj,n-i) which are determined for said tooth (Dj) in a preceding revolution (N-l) of the target, wherein said processing module  is also configured to calculate the switching threshold (Sj,n) as a function of a corrective value (Ai<,n) calculated as a function of a local maximum (Mi<,n) of the raw signal during the passage of a preceding tooth (Dk) past the cell during the new revolution (N), and of a local maximum (Mi<,n-i) of the raw signal during the passage of said preceding tooth (Dk) past the cell during a preceding revolution (N-l). It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 2-7 are allowed due to their dependency on claim 1.
Claims 9-11 are allowed due to their dependency on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carbonne et al. US 2014/0195186 teaches an automatic calibration method for motor vehicle camshaft sensor.
Zouboff et al. US Pat # 9,702,786 teaches a method for identifying the edges on a camshaft target.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S. BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on M-F 9-5:30.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        January 15, 2021